Citation Nr: 1631375	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  08-23 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to a total disability rating for individual unemployability (TDIU). 

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VA Regional Office (VARO) in New York, New York.

The issue of service connection for tinnitus, to include as secondary to service-connected Meniere's disease has been raised by the record in a July 2016 appellant brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This record in this matter consists solely of electronic claims files and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that there may be some records not currently associated with the electronic claims file.  This claim was originally in paper form and was transferred to electronic form following the October 2011 remand.  It appears; however, that documents listed as reviewed in the October 2010 Statement of the Case (SOC) and Supplemental Statement of the Case are not currently associated with the electronic claims file, including the August 11, 2008 appeal election form which was taken as a VA Form 9, and the July 2, 2007 claim for adaptive equipment.  Upon remand, these files, and any other files that may be missing from the electronic claims file from the period of July 2, 2007 to January 29, 2009 should be associated with electronic claims file.  If these records are not available, a finding of unavailability should be made and associated with the claims file, and notification sent to the Veteran.  

Next, the Veteran was afforded an April 2012 VA examination to determine the nature and etiology of his claimed headache condition; however, the July 2016 appellant brief argues that the theory of entitlement to service connection for the headaches as secondary to the Veteran's service-connected Meniere's disease should be discussed as the Vestibular Disorders Association has indicated that Meniere's disease can cause headaches; and also notes that the April 2012 VA examiner did not opine whether the Veteran's claimed headaches were as likely as not directly caused by service.  The Board notes that regardless of seeking treatment, the Veteran is competent to report that he experiences headaches.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, upon remand, the Board finds that a new examination is warranted to determine the nature and etiology of the Veteran's claimed headaches, including whether they are secondary to his service-connected Meniere's disease.  See 38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the records outstanding from the electronic claims file and associate them with the file, including the August 11, 2008 appeal election form which was taken as a VA Form 9, and the July 2, 2007 claim for adaptive equipment, as well as any other outstanding files from the period of July 2, 2007 to January 29, 2009.  If these records are not available and cannot be associated with the electronic claims file, a memorandum should be written for the file, and the Veteran should be notified.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed headaches.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer an opinions as to the following:

a. whether it is at least as likely as not (a 50 percent probability or greater) that the claimed headaches are etiologically related to service.

The examiner is advised that regardless of seeking treatment, the Veteran is competent to report that he experiences headaches.  

b. whether it is at least as likely as not (a 50 percent probability or greater) that his headaches are caused by his service-connected Meniere's disease; or 

c. whether it is at least as likely as not (a 50 percent probability or greater) that his claimed headaches have been aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected Meniere's disease. 

If the examiner determines that the headaches are aggravated by Meniere's disease, the examiner should report the baseline level of severity of the headaches prior to the onset of aggravation.  If some of the increase in severity of the headaches is due to the natural progress of the headaches, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





